Citation Nr: 0801821	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for interstitial 
fibrosis and asbestosis, claimed as due to exposure to 
asbestos.

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Little Rock in January 2006 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The issues of entitlement to service connection for hearing 
loss and tinnitus are REMANDED via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  A current diagnosis of interstitial fibrosis or 
asbestosis is not demonstrated by the record.

2.  A current diagnosis of a skin disorder is not 
demonstrated by the record.

3.  Degenerative disc disease of the lumbosacral spine was 
first manifested many years after the veteran's service and 
has not been medically related to his service. 


CONCLUSIONS OF LAW

1.  Interstitial fibrosis or asbestosis was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  A skin disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  Degenerative disc disease of the lumbosacral spine was 
not incurred or aggravated in the veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

In June 2006, the AOJ provided the veteran notice with 
respect to the initial disability rating and effective date 
elements of the claims.  The veteran responded that same 
month that he had nothing further to submit.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in August 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was able to participate 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include the medical records 
relied up on in granting the veteran's Social Security 
Administration benefits.  

The veteran has been medically evaluated in conjunction with 
his respiratory claim.  He has not, however, received 
examinations relating to his skin and back claims.  The Board 
is required to seek a medical exam and opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, neither the recent medical evidence nor the service 
medical records establish treatment for a skin disorder.  
Thus, the requirements of § 3.159(c)(4) have not been met.  
Regarding the back disorder, while the medical records 
establish that the veteran receives current treatment for a 
back disorder, his service medical records do not show an 
event or injury involving the back.  The veteran argues, 
however, that he performed construction work during service 
that strained his back, and just never sought treatment for 
his pain.  
Personnel records confirm that the veteran undertook 
construction duties with the Seabees while in service.  
Giving him the benefit of the doubt, the question remains 
whether the evidence indicates that there may be an 
association between his construction work and his current 
back disorder.  Such an indication will be found when there 
is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).
 
In this case, there is no such indication.  Medical evidence 
of a nexus is not of record.  Furthermore, continuity of 
symptomatology is not supported by the record.  The veteran 
testified before the undersigned in January 2006 that he 
sustained no specific injury in service, but the back pain 
stayed with him throughout the years.  He further testified 
that he never sought treatment until it got bad, around 1997.  
The medical records show that the first documented instance 
of treatment for a back disorder is in conjunction with a 
work injury in 1999, nearly thirty years after service.  No 
mention of his service is made in this or any subsequent 
treatment record.  This, when combined with the context of 
the initial treatment, renders the veteran's testimony 
regarding pain since service not probative on the issue of 
continuity.  In all, the Board finds no indication of record 
that the current low back disorder may be associated with the 
veteran's service.  The requirements of § 3.159(c)(4) having 
not been met, an examination and opinion need not be sought.  
The duty to assist the veteran has been met.

Service Connection

The veteran seeks service connection for several disorders, 
which he contends either initially manifested in service or 
are otherwise the result of exposures he had in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  
Interstitial Fibrosis and Asbestosis

The veteran has testified that he was exposed to asbestos 
while in the Navy in the course of his hospitalman duties.  
When new medical equipment was installed, he was assigned to 
clean up the area.  The pipes and walls were covered with 
asbestos and removed without protective gear.  He also 
indicated that his duties required him to frequent the boiler 
room, which is commonly known to have substantial amounts of 
asbestos.  The veteran stated that he also did construction 
work prior to entering the Navy that exposed him to asbestos. 

A private examination in April 2001, conducted apparently in 
conjunction with an on-going legal matter, indicated that the 
veteran had occupational exposure to asbestos from 1966 to 
1974, thus spanning his naval service.  The reviewing 
physician spoke of his "B-reading" of the veteran's chest 
x-ray.  B-readers are physicians who are certified by the 
National Institute for Occupational Safety and Health (NIOSH) 
to classify chest x-rays specifically for the respiratory 
diseases attributed solely to occupational exposures.   In 
his B-reading, the physician noted "bilateral interstitial 
fibrosis consistent with asbestosis."  A January 2002 
unsigned statement by a different physician states that based 
on the veteran's pulmonary function investigation and his 
chest x-ray, "as interpreted by the B-reader," the veteran 
had evidence of asbestos related lung disease.  On this 
basis, the veteran seeks service connection. 

In conjunction with the claim, the veteran underwent two VA 
respiratory examinations.  In September 2004, a physician 
reviewed the veteran's file and examined him.  A diagnosis of 
chronic obstructive and restrictive lung disease was 
confirmed.  The concurrent chest x-ray was normal.  The 
reviewing radiologist (a specialist in reviewing x-rays) 
noted that "no asbestos related pleural or parenchymal 
changes can be seen."  Previous VA x-rays were similar in 
their normal findings.  See chest x-ray reports dated in July 
1987, September 1997, May 2003, and September 2003.
The November 2006 VA examination continued to find no 
evidence of asbestos related disease, despite the veteran's 
significant history of exposure.  The concurrent chest x-ray 
was negative for abnormalities, as was the chest x-ray taken 
in July 2005.  

In sum, the evidence does not support a diagnosis of any 
asbestos related disease.  The current VA examination reports 
and contemporaneous medical records are more probative of the 
state of the veteran's respiratory health than are the 
previous private medical examinations that rendered a 
diagnosis of interstitial fibrosis due to asbestosis.  The 
private x-ray was read not by a radiological specialist, but 
a person trained only to find asbestos related diseases.  
This narrow viewing of the x-ray is outweighed by the 
comprehensive reports made by trained radiologists in 
conjunction with comprehensive medical examination.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  The veteran does not have the 
disease for which he seeks service connection; therefore, the 
claim must be denied.  

Skin Disorder

The veteran seeks service connection for a skin disorder, 
which he describes as granulomas on various parts of his 
body.  He contends that they are due to exposure to herbicide 
while stationed in Vietnam.  Regulations state that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service. 38 U.S.C.A. § 1116(f).  
Service personnel records confirm that the veteran was 
stationed in Vietnam from April 1970 to October 1970.  
Therefore, he is presumed to have been exposed.  

Service connection may be established for diseases claimed as 
due to exposure to herbicides either presumptively or 
directly.  Both, however, require that there be a current 
disability.  In this case, the record does not establish a 
current diagnosis of a skin disorder. 

VA outpatient clinical records have been associated with the 
claims file and date from February 1987 to August 2007, 
without a substantial gap in treatment.  The veteran was 
treated for a fungal infection on his hands and neck in 
February 1987.  A July 1987 biopsy revealed gouty tophi and 
granuloma annulare.  The next documented treatment was in 
February 1990.  A dermatology clinic note indicated that the 
veteran was seeking treatment for granuloma annulare on the 
left hand.  It noted that the veteran was last seen in 1987 
for the same problem.  The record is silent for further 
treatment until January 1997, when the veteran presented with 
complaints of red lesions on his ear; however, examination of 
the area was normal.  The only other treatment documented for 
a skin disorder was in August 2005, when the veteran had 
contact dermatitis due to a tight fitting knee brace.  The 
remaining medical records, dating through August 2007, are 
negative for complaints or treatment of a skin disorder.

In the absence of proof of the presently claimed disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
it appears that the veteran used to have a problem with 
granuloma annulare as late as 1997, there is no evidence of 
the same now.   Compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.   See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  
As a current diagnosis of a skin disorder is not demonstrated 
by the record, service connection must be denied.

Back Disorder

The veteran contends that he is entitled to service 
connection for a low back disorder as a result of his 
construction work in Vietnam during service.  Service 
personnel records confirm that he assisted the Seabees as a 
builder, pouring cement and laying block.  Service medical 
records are negative for complaint, treatment, or diagnosis 
of back pain or injury.  This includes the veteran's July 
1972 separation examination which noted no disqualifying 
defects.  This is consistent with the veteran's testimony 
before the undersigned, that he did not seek treatment during 
service for back pain. 

Post-service treatment records show that the first documented 
instance of treatment for a back disorder is in June 1999.  
The veteran reported chronic low back pain since March 1999, 
when he injured himself at work pulling on a hard object.  
His pain was noted to be in the lumbosacral region.  He had 
complaints of numbness in the thigh and tingling in the foot.  
No mention was made of any previous in-service injury or 
pain.  In March 2001, the veteran was referred to the 
orthopedic service for treatment of chronic low back pain.  
At that time, he reported that he had had the pain since an 
injury three years prior, but at that time, no abnormalities 
were noted.  His pain had increased since then.  The 
subsequent medical records show on-going treatment and 
physical therapy for worsening back pain.  This includes a 
December 2005 outpatient clinical record noting a gradual 
onset of symptoms dating from 1997, when the veteran pulled 
on something heavy. The most recent diagnosis is degenerative 
disc disease of the lumbosacral spine with lumbar 
radiculopathy.  See MRI, dated in March 2004; see also 
electromyograph, dated in September 2005.  

The evidence establishes that the veteran has a current back 
disorder, but it does not show that it is related to any 
event or injury in service.  In fact, the veteran's first 
documented treatment for the disorder coincides with an 
injury sustained at work nearly thirty years after separation 
from service.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  There is no indication of 
record that the current disorder and the in-service 
construction work are at all related. Without evidence of a 
medical nexus, direct service connection cannot be 
established.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative changes akin to 
arthritis) manifested itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  An April 
1999 MRI scan revealed mild disc bulges and mild canal 
narrowing, but did not diagnosis degenerative changes 
consistent with arthritis.  A February 2000 x-ray of the 
lumbosacral spine revealed some spurring, but the vertebral 
heights and disc spaces were intact.  The March 2004 MRI 
appears to be the first definitive proof of degenerative 
arthritis of the spine.  As the veteran separated from 
service in 1972, this evidence falls outside of the one year 
period provided under the regulation for presumptive service 
connection.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for degenerative disc disease of the 
lumbosacral spine is not warranted.


ORDER

Entitlement to service connection for interstitial fibrosis 
and asbestosis is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.


REMAND

The veteran's claims for service connection for hearing loss 
and tinnitus were remanded by the Board in June 2006 for an 
examination and opinion as to the etiology of the disorders.  
The exam was conducted in November 2006, and the audiologist 
indicated that she had reviewed the file.  The opinion 
stated, however, that "without previous audiograms, it is 
not possible to provide an opinion other than one based upon 
speculation."  A thorough review of file reveals the 
veteran's entrance and separation examinations, both of which 
include hearing acuity testing.  Additionally, there are 
post-service VA outpatient clinical records noting hearing 
loss in October 1997 and a February 2003 audio consult with 
audiogram results.  Therefore, the opinion offered in 
November 2006 is inadequate.


While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded for the following:

1.  Forward the veteran's claims folder 
to a VA audiologist.  The audiologist is 
requested to review the claims folder in 
order to render an opinion as to whether 
it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's currently diagnosed 
hearing loss and tinnitus are related to 
his in-service noise exposure, including 
that on the flight decks of aircraft 
carriers on which he served as well as 
his seven month tour in Vietnam.  
Attention is invited to the veteran's 
entrance and separation examinations in 
the service medical records jacket; the 
outpatient clinical records dated in 
October 1997 and February 2003; and, the 
November 2006 audiology examination 
detailing the veteran's history of noise 
exposure.  A rationale for the opinion 
should be included.

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


